Opinion issued May 8, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-13-00937-CV
                           ———————————
                KEVIN BARNARD JOHNSON, SR., Appellant
                                       V.
                     MELISSA ANN JOHNSON, Appellee


                   On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-23934


                         MEMORANDUM OPINION

      Appellant, Kevin Barnard Johnson, Sr., has filed a “Motion to Withdraw

Appeal,” which the Court construes as a motion to dismiss the appeal. No other

party has filed a notice of appeal, and no opinion has issued. Further, the motion
was served on all parties and has been on file for more than 10 days, and no party

has filed a response to the motion. See TEX. R. APP. P. 10.1(b), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                         2